      Case 2:19-cv-05626-SPL Document 17 Filed 02/05/20 Page 1 of 2




 1                    IN THE UNITED STATES DISTRICT COURT
 2
                            FOR THE DISTRICT OF ARIZONA
 3

 4
     Deborah Schick, individually and on
 5   behalf of all others similarly situated,         Case No. 2:19-cv-05626-SPL

 6                       Plaintiff,

 7   v.

 8   American Advisor Group, Inc., a                  PLAINTIFF’S NOTICE OF
     California corporation,                          SERVICE OF RESPONSES TO
 9                                                    MANDATORY INITIAL
                         Defendant.                   DISCLOSURE REQUESTS
10

11
           Plaintiff Deborah Schick hereby certifies that on February 5, 2020, through
12
     her counsel, she served her Responses to Mandatory Initial Disclosure Requests on
13
     Defendant via email and U.S. Mail.
14

15
                                                Respectfully submitted,
16
     Dated: February 5, 2020                    DEBORAH SCHICK, individually and on
17
                                                behalf of all others similarly situated,
18
19
                                                By: /s/ Patrick H. Peluso
20                                                   One of Plaintiff’s Attorneys
21
                                                Penny L Koepke
22                                              Maxwell & Morgan PC
                                                4854 E Baseline Rd., Suite 104
23
                                                Mesa, AZ 85206
24                                              Fax: 480-969-8267
                                                Email: pkoepke@hoalaw.biz
25
                                                Phone: 480-833-1001
26
27
                                                Steven L. Woodrow*

28
                                                  1
     Case 2:19-cv-05626-SPL Document 17 Filed 02/05/20 Page 2 of 2




 1                                    swoodrow@woodrowpeluso.com
                                      Patrick H. Peluso*
 2                                    ppeluso@woodrowpeluso.com
 3                                    Woodrow & Peluso, LLC
                                      3900 East Mexico Ave., Suite 300
 4                                    Denver, Colorado 80210
 5                                    Telephone: (720) 213-0675
                                      Facsimile: (303) 927-0809
 6

 7                                    Attorneys for Plaintiff and the Class
                                      * Pro Hac Vice
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                        2
